DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
Statement for Reasons for Allowance
Claims 1-3 and 7-14 are allowed.
The present claims are allowable over the “closest prior art” Otsuka et al. (US 2014/0238191) in view of Manuel et al. (US 2016/0194738), Kato et al. (US 6093366) and Baker (US 2017/0281827).
Otsuka discloses a magnesium based alloy powder that comprises a magnesium based alloy powder containing 0.2 mass% to 5 mass% of calcium (abstract). The magnesium based alloy powder further includes 2.5 mass% to 12 mass% of aluminum (para 0017, 0068). The magnesium based alloy powder has a particle surface coated with a calcium oxide containing coating layer (abstract). The magnesium based alloy is a raw material (para 0079). The magnesium based alloy is used to obtain a molded article (para 0108, 0096). Otsuka discloses calcium may be uniformly dispersed or may be segregated at the crystal grain boundary (para 0033), the intermetallic compounds of calcium and aluminum increases flame retardance (para 0018). Otsuka discloses the coating layer is primarily a mixture of calcium oxide and magnesium oxide (para 0015). 
However, the recitation in the claims that the raw material is “for thixomolding” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Otsuka disclose raw material comprising a magnesium based alloy powder coated with an oxide layer as presently claimed, it is clear that the raw material of Otsuka would be capable of performing the intended use, i.e. for thixomolding, presently claimed as required in the above cited portion of the MPEP.
However, Otsuka fails to disclose that the calcium oxide and magnesium oxide containing coating layer comprises aluminum oxide and has an average thickness of 30-100 nm and fails to disclose that at locations of surface of the powder where the crystal grain boundary appears, the thickness of the oxide layer is greater than at locations of the surface of the powder where the crystal grain boundary does not appear and does not disclose aluminum being segregated at the crystal grain boundary and fails to disclose the magnesium based alloy powder produced by an atomization method and average particle diameter of the alloy powder is 2-5 mm and average aspect ratio is 0.5-1. 
Whereas, Manuel discloses an article comprising a metal alloy comprising a base metal, where the base metal is magnesium and a protective layer disposed upon the metal alloy (claim 1). The protective layer comprises a plurality of layers, with an outermost layer comprising an oxide of calcium (claim 4). The protective layer has a thickness of 0.1 nm to 500 nm (claim 7) and the second metal oxide layer has a thickness of 10-150 nm (para 0039). 
Whereas, Kato discloses ceramic sintered body comprises at least one ceramic crystal grain which includes at least one additional element selected from the group consisting of Al, Mg which is segregated at the boundaries of the ceramic crystal grain (abstract). Although, Otsuka does not explicitly disclose aluminum being segregated at the crystal grain boundary, but based on the teaching of Kato, It would be obvious to one of ordinary skill in the art at the time the Application was filed to segregate the aluminum of Otsuka at the crystal grain boundary as taught by Kato motivated by the desire to have excellent mechanical properties, high strength and high corrosion resistance. 
Whereas, Baker discloses a coated powder composite may include a core particle of Mg or an alloy thereof and one or more coating layers may be disposed about the core (abstract). Fig 1B discloses core 110 and a coating layer 120 (para 0018).  Each coating 120 may be formed of Al or oxide thereof (para 0038). 
Based on the Applicants arguments filed on 06/03/2021, Otsuka discloses the average particle diameter of 100-1500 microns which falls outside the range of claimed particle diameter of 2-5 mm and fails to disclose the magnesium based alloy powder is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RONAK C PATEL/Primary Examiner, Art Unit 1788